 

EXHIBIT 10.50
 
MAXIM INTEGRATED PRODUCTS, INC.
CHANGE IN CONTROL EMPLOYEE SEVERANCE PLAN
FOR NON-U.S. BASED EMPLOYEES
This Change in Control Employee Severance Plan (this “Plan”) is hereby adopted
for the benefit of certain employees of the Company (as defined herein) on the
terms and conditions stated below. The Plan is intended to help the Company
retain and recruit qualified employees, maintain a stable work environment, and
provide economic benefits set forth in the Plan to eligible employees if their
employment with the Company is terminated without Cause (as defined herein) or
for Good Reason (as defined herein) within 24 months after, or within a defined
period before, a Change in Control (as defined herein) occurs.
Section 1    
Definitions. For the purpose of this Plan:
 
1.    
“Agency Personnel" shall mean persons who are engaged through a third-party
agency.
 
2.    
“Affiliate” means, with respect to any individual or entity, any other
individual or entity who, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with, such
individual or entity.
 
3.    
“Board” means the Board of Directors of the Parent.
 
4.    
“Cause” means that the Eligible Employee has: (a) willfully and continually
failed to substantially perform, or been grossly negligent in the discharge of,
his or her duties to the Company (other than by reason of a “disability” or
“serious medical condition” as such terms are defined under applicable law),
which failure or negligence continues for a period of 10 business days or more
after a written demand for performance is delivered to the Eligible Employee by
the Company, which reasonably identifies the manner in which the Company
believes that the Eligible Employee has not substantially performed, or been
grossly negligent in the discharge of, his or her duties; (b) been convicted of
or pled nolo contendere to a felony; or (c) breached any agreement with,
fiduciary or confidentiality duty owed to, or code of conduct or policy of the
Company or any Affiliate of the Company (which code or policy has been
previously published or communicated to the Eligible Employee). Notwithstanding
the foregoing, the definition of Cause in clause (c) above will not apply to
acts or omissions that are both (i) isolated and unintentional, and
(ii) insignificant in their adverse effect on the Company, unless the Company
has given written notice to the Eligible Employee describing the proscribed
action in reasonable detail and the Eligible Employee has failed to remedy the
acts or omissions described in such notice within 10 business days after the
Eligible Employee is given such notice. In addition, in the case of any Level I
Employee, a determination of Cause must also have been first approved or
ratified subsequently by the Board.
 
5.    
A “Change in Control” will be deemed to mean the first of the following events
to occur after the Effective Date:
(a)    
any person or group of persons (as defined in Section 13(d) and 14(d) of the
Exchange Act) together with its affiliates, but excluding (i) the Parent or any
of its subsidiaries, (ii) any employee benefit plans of the Company, or (iii) a
corporation or other entity owned, directly or indirectly, by the stockholders
of the Parent in substantially the same proportions as their ownership of stock
of the Parent (individually, a “Person” and collectively, “Persons”), is or
becomes, directly or indirectly, the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act) of securities of the Parent representing 50% or
more of the combined voting power of the Parent's then-outstanding securities
(not including in the securities beneficially owned by such Person any
securities acquired directly from the Parent or its Affiliates);
 
(b)    
the consummation of a merger or consolidation of the Parent or any direct or
indirect subsidiary of the Parent with any other corporation or other entity
regardless of which entity is the survivor, other than a merger or consolidation
which would result in the voting securities of the Parent outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or being converted into voting securities of the surviving entity)
more than 50% of the combined voting power of the voting securities of the
Parent, such surviving entity or

1

--------------------------------------------------------------------------------

 

any parent thereof outstanding immediately after such merger or consolidation;
or
 
(c)    
the stockholders of the Parent approve a plan of complete liquidation or
winding-up of the Parent or there is consummated an agreement for the sale or
disposition of all or substantially all of the Company's assets.
 
6.    
“CIC Covered Period” means the period commencing on the date a Change in Control
occurs and ending on the second anniversary of such date.
 
7.    
“Company” means the direct or indirect subsidiary of the Parent employing an
Eligible Employee, or any successors thereto.
 
8.    
“Disability” means a physical or mental condition entitling the Eligible
Employee to benefits under any Company long-term disability plan, or if no such
plan then-exists, a “permanent and total disability” or similar condition as
determined by the Company in accordance with applicable laws.
 
9.    
“Effective Date” means November 9, 2009.
 
10.    
“Eligible Employee” means any Level I Employee, Level II Employee, Level III
Employee, Level IV Employee or Level V Employee who is employed on the date of a
Change in Control other than: (a) employees who have entered into written
separation agreements signed by the Company (or have been given notice of
termination) at any time prior to the commencement of a Potential Change of
Control Period; (b) interns, casual, or part-time employees or Agency Personnel,
unless otherwise required by applicable law; (c) temporary employees who have
employment agreements with a fixed term of no more than 12 months, unless
otherwise required by applicable law; or (e) employees who are regularly paid on
a U.S. payroll. The status of an individual as an employee of the Company or an
Eligible Employee for the purposes of this Plan will be based on the Company's
payroll records as of the date of a Change of Control. In no event will any
subsequent reclassification of any employee of, or service provider to, the
Company as a result of a government audit or otherwise have any effect on such
individual's eligibility under this Plan or his/her status as an Eligible
Employee hereunder. Any Level I Employee, Level II Employee, Level III Employee,
Level IV Employee or Level V Employee who otherwise satisfies the definition of
“Eligible Employee” in this Section 1.10 is referred to in this Plan as an
“Eligible Level I Employee,” “Eligible Level II Employee,” “Eligible Level III
Employee,” “Eligible Level IV Employee” or “Eligible Level V Employee,” as the
case may be. Any references in this Plan to “full-time employee,” “exempt
employee,” “non-exempt employee,” “temporary employee” or words of similar
import will have the meaning(s) ascribed thereto in the Company's benefits,
health and welfare plans and payroll records as in effect from time to time.
 
11.    
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.
 
12.    
“Fundamental Board Change” means the following individuals cease for any reason
to constitute a majority of the number of directors then-serving: individuals
who, on the Effective Date, constitute the Board and any new director (other
than a director whose initial assumption of office is in connection with an
actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Parent) whose
appointment or election by the Board or nomination for election by the Parent's
stockholders was approved or recommended by a vote of at least two-thirds of the
directors then still in office who either were directors on the Effective Date,
or whose appointment, election or nomination for election was previously so
approved or recommended;
 
13.    
“Good Reason” means the occurrence of any of the following events on or
following a Change in Control without the Eligible Employee's express written
consent, provided the Eligible Employee gives notice to the Company of the Good
Reason event within 90 days after the Eligible Employee has actual knowledge of
the Good Reason event and such event(s) is not fully corrected or otherwise
remedied in all material respects by the Company within 30 days following its
receipt of such notice from the Eligible Employee:
 
(a)    
a material diminution in the Eligible Employee's duties or responsibilities from
those in effect

2

--------------------------------------------------------------------------------

 

immediately prior to the Change in Control (including, but not limited to, in
the case of a Level I Employee who reports directly to the Chief Executive
Officer of the Parent immediately prior to a Change in Control, if, after such
Change in Control, such Level I Employee no longer reports directly to the chief
executive officer of a public company), it being understood that:
 
(i)    
“a material diminution in the Eligible Employee's duties or responsibilities” is
not established by one or more of the following changes, whether alone or in
combination with other changes: (A) a change in job title; (B) except as
expressly provided in Section 1.15(a), a change in reporting relationships; or
(C) any change in an Eligible Employee's duties or responsibilities of a type
that the Company has historically caused or permitted in the two years prior to
the Change in Control;
 
(ii)    
under no circumstances will a promotion or an increase in the number of
employees or projects to be managed or an increase in the budget to be managed
constitute “a material diminution in the Eligible Employee's duties or
responsibilities”; and
 
(iii)    
“a material diminution in the Eligible Employee's duties or responsibilities”
would be established if an Eligible Employee is reassigned to perform job
functions in a discipline that is materially different than the discipline in
which the Eligible Employee worked prior to the Change in Control (e.g. , a
design engineer is assigned to work in manufacturing), without regard to
similarity of job level;
 
(b)    
a 10% or greater reduction in the Eligible Employee's annual base salary (as
reflected in the Company's records) as of immediately prior to the Change in
Control
 
(c)    
a 10% or greater reduction in the Eligible Employee's annual target bonus
opportunity as of immediately prior to the Change in Control; or
 
(d)    
the relocation of the Eligible Employee's principal place of employment to a
location more than 97 kilometers from the Eligible Employee's principal place of
employment immediately prior to the Change in Control, except for required
travel on the Company's business to an extent substantially consistent with the
Eligible Employee's business travel obligations as of immediately prior to the
Change in Control.
Notwithstanding the foregoing, any change in the Eligible Employee's duties or
responsibilities or any relocation of the Eligible Employee's principal place of
employment will not constitute Good Reason if such Eligible Employee either
requested, volunteered to undertake, or consented in writing to, such change or
relocation.
14.    
“Level I Employee” means (a) the Chief Executive of the Parent, (b) any Group
President of the Parent, or (c) any Senior Vice President or Vice President of
the Parent.
 
15.    
“Level II Employee” means any full-time employee of the Company with the job
title immediately prior to a Change in Control of Managing Director of the
Company and as reported on the Company's payroll records as such. This also
includes part-time employees where required by applicable law.
 
16.    
“Level III Employee” means any full-time employee of the Company with the job
title immediately prior to a Change in Control of Executive Director of the
Company and as reported on the Company's payroll records as such. This also
includes part-time employees where required by applicable law.
 
17.    
“Level IV Employee” means any other exempt full-time employee of the Company
reported on the Company's payroll records as “C HR10 01 - Active-Salaried FT,”
and specifically excluding Level I Employees, Level II Employees, Level III
Employees and Level V Employees. This also includes part-time employees where
required by applicable law.
 
18.    
“Level V Employee” means any non-exempt full-time employee reported on the
Company's payroll records as “C HR10 03 - Active-Hourly FT.” This also includes
part-time employees where required by applicable law.

3

--------------------------------------------------------------------------------

 

 
19.    
“Named Executive Officers” means (a) the executive officers of the Parent
(i) listed in the “Summary Compensation Table” (or successor form of disclosure)
that is included in the most recent filing by the Parent under the Securities
Act or Exchange Act, and (ii) serving in such capacity immediately prior to the
applicable Severance Date, and (b) such additional individuals who would be so
listed within such a filing if such filing were made immediately prior to the
applicable Severance Date.
 
20.    
“Parent” means Maxim Integrated Products, Inc., a Delaware corporation.
 
21.    
“Plan” means the Maxim Integrated Products Change in Control Employee Severance
Plan, as set forth herein and as it may be amended from time to time.
 
22.    
“Potential Change in Control” will be deemed to have occurred if the event set
forth in any one of the following paragraphs will have occurred:
 
(a)    
the Parent or a direct or indirect subsidiary of the Parent enters into an
agreement, the consummation of which would result in the occurrence of a Change
in Control; or
 
(b)    
the Parent or a direct or indirect subsidiary of the Parent or any Person
publicly announces an intention to take or to consider taking actions which, if
consummated, would constitute a Change in Control.
 
23.    
“Potential Change in Control Period” means the period beginning upon the
occurrence of a Potential Change in Control and ending upon the earliest to
occur of (a) the consummation of the Change in Control, or (b) the one-month
anniversary of the abandonment of the transaction or series of transactions that
constitute a Potential Change in Control (as determined by the Parent in its
sole discretion).
 
24.    
“Severance” means (a)(i) the involuntary termination of an Eligible Employee's
employment by the Company, other than for Cause, death or Disability, or (ii) a
termination of an Eligible Employee's employment by the Eligible Employee for
Good Reason, and (b) which termination in each case occurs either (x) following
a Change in Control and during the CIC Covered Period, or (y) during a Potential
Change in Control Period in which, or upon the end of which, a Change in Control
is in fact consummated. Notwithstanding the foregoing, a Severance will not be
deemed to have occurred for any purpose if an Eligible Employee's employment is
terminated or transferred as part of the transaction structuring or
post-transaction integration process upon or after a Change in Control if such
Eligible Employee is rehired or transferred in connection with such transaction
structuring or integration and the rehiring does not otherwise constitute a Good
Reason event.
 
25.    
“Severance Date” means, as the case may be, the date on which an Eligible
Employee incurs a Severance during a CIC Covered Period, or the date on which a
Change in Control is consummated in the case of a Severance during a Potential
Change in Control Period. Notwithstanding the foregoing, where the Eligible
Employee is entitled under law, contract or otherwise, to any period of notice
of termination, “Severance Date” means the date on which such notice expires.
 
Section 2    
Change in Control Severance Benefits.
 
1.    
Generally. Subject to Sections 2.5 and 5.2 hereof, each Eligible Employee will
be entitled to the greater of either: (a) the severance payments and benefits
pursuant to the applicable provisions of Section 2 of this Plan if such Eligible
Employee incurs a Severance, or (b) the severance benefits under any written
severance agreement signed by such Eligible Employee and an officer of the
Company (if applicable).
 
2.    
Payment of Accrued Obligations. Subject to Section 5.2 hereof, the Company will
pay to each Eligible Employee who incurs a Severance a lump sum payment in cash,
paid as soon as practicable but no later than the earlier of any payment date
required by applicable local law or 10 days after the Severance Date, equal to
the sum of (a) all payments required by applicable local law, including the
Eligible Employee's accrued but unpaid base salary and any

4

--------------------------------------------------------------------------------

 

accrued but unpaid vacation pay through the Severance Date, and (b) the Eligible
Employee's unpaid and undeferred bonus or commission pay, if any, actually
earned in accordance with the applicable Company bonus or commission plan prior
to the Severance Date.
 
3.    
One Time Cash Payment Based on Cash Compensation. Subject to Sections 2.5 and
5.2, each Eligible Employee who incurs a Severance will be entitled to a lump
sum payment, less any amounts required to be withheld or deducted under
applicable law, paid as soon as practicable but in no event later than 75 days
after the Severance Date, equal to the applicable amount set forth in this
Section 2.3:
 
(a)    
Level I Employees. Each Eligible Level I Employee who incurs a Severance will be
entitled to a one-time cash payment equal to two times (2x) the sum of (x) such
employee's annual base salary in effect immediately prior to the Severance Date,
and (y) the average performance bonus earned with respect to the most recent
three fiscal years of the Company ending before the fiscal year in which the
Severance Date occurs (i.e., payment = 2x [annual base salary + average
performance bonus earned in 3 most recent fiscal years]).
 
(b)    
Level II Employees. Each Eligible Level II Employee who incurs a Severance will
be entitled to a one-time cash payment equal to two times (2x) the sum
of(x) such employee's annual base salary in effect immediately prior to the
Severance Date, and (y) the average performance bonus earned with respect to the
most recent three fiscal years of the Company ending before the fiscal year in
which the Severance Date occurs (i.e., payment = 2x [annual base salary +
average performance bonus earned in 3 most recent fiscal years]).
 
(c)    
Level III Employees. Each Eligible Level III Employee who incurs a Severance
will be entitled to a one-time cash payment equal to the sum of (x) such
employee's annual base salary in effect immediately prior to the Severance Date,
and (y) the average performance bonus earned with respect to the most recent
three fiscal years of the Company ending before the fiscal year in which the
Severance Date occurs (i.e., payment = annual base salary + average performance
bonus earned in 3 most recent fiscal years).
 
(d)    
Level IV Employees. Each Eligible Level IV Employee who incurs a Severance will
be entitled to a one-time cash payment equal to the product obtained by
multiplying (x) an amount equal to four times (4x) such employee's weekly base
salary (calculated by taking the individual's annual base salary in effect
immediately prior to the Severance Date and dividing by 52), by (y) the amount
obtained by dividing the number of full months of employment at the Company by
12, provided that such one-time cash payment will not exceed the employee's
annual base salary in effect immediately prior to the Severance Date (i.e.,
payment = [4x (annual salary/52)] x [full months of employment/12]).
 
(e)    
Level V Employees. Each Eligible Level V Employee who incurs a Severance will be
entitled to a one-time cash payment equal to the product obtained by multiplying
(x) an amount equal to two times (2x) such employee's then-weekly pay rate in
effect immediately prior to the Severance Date (including, for such purpose, any
shift differential but excluding overtime pay), by (y) the amount obtained by
dividing the number of full months of employment at the Company by 12, provided
that such one-time cash payment will not exceed 52 weeks of pay, based on the
employee's rate in effect immediately prior to the Severance Date (i.e., payment
= [2x (weekly pay rate] x [full months of employment/12]).
 
4.    
Benefit Continuation. Subject to Sections 2.5, 4 and 6.2 hereof, in the case of
an Eligible Employee who participates in any Company-paid benefits under any
private group medical, vision and dental plan of the Company prior to the
Potential Change of Control Period, as opposed to any government plans or social
security systems that are not covered by this provision, and who incurs a
Severance, commencing on the date immediately following such Eligible Employee's
Severance Date and continuing for the period set forth below (the “Welfare
Benefit Continuation Period”), the Company will provide, at the Company's sole
expense, to each such Eligible Employee (and anyone entitled to claim under or
through such Eligible Employee) all Company-paid benefits under such private
group medical, vision and dental plan of the Company (as in effect immediately
prior to such Eligible Employee's Severance Date), to the same extent as if such
Eligible Employee had continued to be an Eligible Employee of the Company during
the Welfare Benefit Continuation Period. To the extent that such Eligible
Employee's participation in Company benefit

5

--------------------------------------------------------------------------------

 

plans, if any, is not practicable or permissible by applicable law, the Company
will arrange to provide, at the Company's sole expense, such Eligible Employee
(and anyone entitled to claim under or through such Eligible Employee) with
equivalent benefits under an alternative arrangement during the Welfare Benefit
Continuation Period. The Welfare Benefit Continuation Period will range from six
to 24 months for such Eligible Employees as follows:
 
(a)    
Eligible Level I Employees:  24 months
 
(b)    
Eligible Level II Employees:  24 months
 
(c)    
Eligible Level III Employees:  12 months
 
(d)    
Eligible Level IV Employees:  12 months
 
(e)    
Eligible Level IV Employees:  6 months
 
Notwithstanding the foregoing, to the extent that an Eligible Level I Employee
is otherwise entitled, under a written employment agreement entered into prior
to the Effective Date, to a longer Welfare Benefit Continuation Period and/or
more beneficial welfare benefits than that described in this Section 2.4, such
employment agreement will supersede and govern any inconsistency with this
Section 2.4 (without duplication of benefits).
5.    
Release; Restrictive Covenants; Benefit Commencement Date. No Eligible Employee
who incurs a Severance will be eligible to receive any payments or other
benefits under the Plan (other than payments under Section 2.2) unless, within
45 days following such Eligible Employee's Severance Date, he or she first
executes a release in favor of the Parent and others of any claims relating to
stock options, restricted stock units and any other equity-based awards granted
or assumed by the Parent, and a separate release, releasing the Company and
others from any other claims, in a form reasonably determined by the Company and
required to comply with applicable law (collectively, a “Release”), and such
Release becomes effective and has not been revoked by the Eligible Employee.
Provided that the Eligible Employee executes and does not revoke the Release in
accordance with the requirements of this Section 2.5, any payments or other
benefits under the Plan will commence (the “Benefit Commencement Date”) on or
before the 75th calendar day following the Severance Date; all payments or
benefits accrued during the period between the Severance Date and Benefit
Commencement Date will be provided in full on the Benefit Commencement Date. If
the Eligible Employee does not execute and return such Release such that it does
not become effective within the foregoing period (or within a 20-day extension
period thereafter), the Eligible Employee will cease to be entitled to any
payments or benefits under this Plan (other than under Section 2.2). In
addition, payment and other benefits under this Plan will cease as of the date
that the Eligible Employee breaches any of the material provisions of such
Eligible Employee's Proprietary Information and Inventions Agreement, or other
similar agreement then in effect.
 
Section 3    
Plan Administration.
 
1.    
The Company will administer the Plan and may interpret the Plan, prescribe,
amend and rescind rules and regulations under the Plan and make all other
determinations necessary or advisable for the administration of the Plan,
subject to all of the provisions of the Plan and applicable law, and in an
effort to conform the Plan, to the maximum extent possible under applicable law,
to the provisions of the Maxim Integrated Products, Inc. Severance Plan for
U.S.-based Employees.
 
2.    
The Company may delegate any of its duties hereunder to such person or persons
from time to time as it may designate.
 
3.    
The Company is empowered, on behalf of the Plan, to engage accountants, legal
counsel and such other personnel as it deems necessary or advisable to assist it
in the performance of its duties under the Plan. The functions of any such
persons engaged by the Company will be limited to the specified services and
duties for which they are engaged, and such persons will have no other duties,
obligations or responsibilities under the Plan. Such persons will exercise no
discretionary authority or discretionary control respecting the management of
the Plan. All

6

--------------------------------------------------------------------------------

 

reasonable expenses thereof will be borne by the Company.
 
Section 4    
Plan Modification or Termination.
 
1.    
As long as no Potential Change in Control Period or CIC Covered Period is in
effect, the Company may amend or terminate the Plan at any time without any
liability to any Eligible Employee, Plan participant or beneficiary or other
employee of, or service provider to, the Company, consistent with applicable law
and in an effort to conform the Plan, to the maximum extent possible under
applicable law, to the provisions of the Maxim Integrated Products, Inc.
Severance Plan for U.S.-based Employees. During any Potential Change in Control
Period or CIC Covered Period, the Company may not, except as provided in
Section 4.2, (a) terminate the Plan or (b) amend the Plan if such amendment
would in any manner be adverse to the interests of any Plan participant or
beneficiary, consistent with applicable law. Any action taken by the Company
during the CIC Covered Period to cause an Eligible Employee to no longer be
designated as a Level I Employee or Level II Employee, or to decrease the
payments or benefits for which an Eligible Employee is eligible will be treated
as an amendment to the Plan which is adverse to the interests of any Eligible
Employee. Any amendment to this Section 4 during the CIC Covered Period, will be
treated as an amendment to the Plan which is adverse to the interests of any
Eligible Employee.
 
2.    
Notwithstanding the foregoing Section 4.1:
 
(a)    
the Company may amend the Plan at any time and in any manner necessary to comply
with applicable law; and
 
(b)    
provided that no Fundamental Board Change has occurred in connection with a
Potential Change in Control, the Company may during any Potential Change in
Control Period terminate the Plan or amend the Plan in any manner as part of any
Board-approved transaction that would constitute a Change in Control, consistent
with applicable law.
 
Section 5    
General Provisions.
 
1.    
Limitation on Assignment. Except as otherwise provided herein or by law, no
right or interest of any Eligible Employee under the Plan will be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including without limitation by execution, levy, garnishment,
attachment, pledge or in any manner; no attempted assignment or transfer thereof
will be effective; and no third party creditors of an Eligible Employee will
have any right or interest in any Eligible Employee's rights or interests under
the Plan. When a payment is due under this Plan to a severed employee who is
unable to care for his or her affairs or dies after accruing benefit rights
under the Plan, payment may be made directly to his or her legal guardian or
personal representative, executor or estate administrator, as the case may be.
 
2.    
Reduction for Other Severance Benefits. If the Company, Parent or any subsidiary
thereof (including, for the purpose of this Section 5.2, any controlled
Affiliate thereof) is obligated by law or by contract to pay severance pay, a
termination indemnity, give or pay notice, or the like, then any severance pay
and/or benefits hereunder will be reduced by the amount of any such severance
pay, termination indemnity, notice pay or notice given, or the like, as
applicable, by the amount of any such payment.
 
3.    
No Right to Continued Employment. Neither the establishment of the Plan, nor any
modification thereof, nor the creation of any fund, trust or account, nor the
payment of any benefits will be construed as giving any Eligible Employee, or
any person whomsoever, the right to be retained in the service of the Company,
and all Eligible Employees will remain subject to discharge to the same extent
as if the Plan had never been adopted.
 
4.    
Severability. If any provision of this Plan is determined to be invalid, illegal
or unenforceable, the remaining provisions of this Plan will not affect any
other provisions hereof, and this Plan will be construed and enforced as if such
provisions had not been included.
 

7

--------------------------------------------------------------------------------

 

5.    
Successors. Except for limitations on assignment set forth in Section 5.1, this
Plan will be binding upon and inure to the benefit of the Company and each
Eligible Employee and their respective successors, assigns, heirs, executors,
and administrators.
 
6.    
Language. All words used in this Plan should be construed to be of such gender
or number as the circumstances require. The headings and captions herein are
provided for reference and convenience only and are not intended to affect the
construction or interpretation of this Plan.
 
7.    
Unfunded Plan. The Plan will not be required to be funded unless such funding is
authorized by the Board in its sole discretion. Regardless of whether the Plan
is funded, no Eligible Employee will have any right to, or interest in, any
assets of the Parent or the Company which may be applied by the Parent or the
Company to the payment of benefits or other rights under this Plan.
 
8.    
Notice. Any notice or other communication required or permitted pursuant to the
terms hereof will have been duly given when delivered or mailed by mail, first
class, postage prepaid (or such local equivalent thereof), addressed to the
intended recipient at his, her or its last known address.
 
9.    
Governing Law. This Plan will be construed and enforced in accordance with the
laws of the jurisdiction in which the Eligible Employee is regularly payrolled
(without giving effect to any choice or conflict of law provision or rule that
would cause the application of laws of any other jurisdiction).
 
10.    
Withholding. All benefits hereunder will be reduced by withholding of any
applicable income and social security tax or other taxes and charges, and will
be subject to applicable tax reporting, as the Company may deem necessary or
appropriate for purposes of compliance with applicable tax laws.
 
Section 6    
Claims, Inquiries, Appeals.
 
1.    
Applications for Benefits and Inquiries. Any application for benefits, inquiries
about the Plan or inquiries about present or future rights under the Plan must
be submitted to the Company.
 
2.    
Denial of Claims. In the event that any application for benefits is denied in
whole or in part, the Company must notify the applicant, in writing, of the
denial of the application, and of the applicant's right to review the denial.
The written notice of denial will be set forth in a manner designed to be
understood by the employee, and will include specific reasons for the denial,
specific references to the Plan provision upon which the denial is based, a
description of any information or material that the Company needs to complete
the review and an explanation of the Plan's review procedure.
 
This written notice will be given to the employee within 30 days after the
Company receives the application, unless special circumstances require an
extension of time, in which case, the Company has up to an additional 30 days
for processing the application. If an extension of time for processing is
required, written notice of the extension will be furnished to the applicant
before the end of the initial 30-day period.
 
This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Company is to render his or her
decision on the application. If written notice of denial of the application for
benefits is not furnished within the specified time, the application will be
deemed to be denied. The applicant will then be permitted to appeal the denial
in accordance with the review procedure described below.
 
3.    
Request for a Review. Any person (or that person's authorized representative)
for whom an application for benefits is denied (or deemed denied), in whole or
in part, may (but without any obligation to do so) appeal the denial by
submitting a request for a review to the Parent within 60 days after the
application is denied (or deemed denied). The Parent will give the applicant (or
his or her representative) an opportunity to review pertinent documents in
preparing a request for a review and submit written comments, documents, records
and other information relating to the claim.

8

--------------------------------------------------------------------------------

 

 
A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The Parent may require the applicant to submit additional facts,
documents or other material as he or she may find necessary or appropriate in
making his or her review.
4.    
Decision on Review. The Parent will act on each request for review within 20
days after receipt of the request, unless special circumstances require an
extension of time (not to exceed an additional 20 days), for processing the
request for a review. If an extension for review is required, written notice of
the extension will be furnished to the applicant within the initial 20-day
period. The Parent will give prompt, written notice of his or her decision to
the applicant. In the event that the Parent confirms the denial of the
application for benefits in whole or in part, the notice will outline, in a
manner calculated to be understood by the applicant, the specific Plan
provisions upon which the decision is based. If written notice of the Parent's
decision is not given to the applicant within the time prescribed in this
Section 6.4 the application will be deemed denied on review.
 
5.    
Rules and Procedures. The Company may establish rules and procedures, consistent
with the Plan, as necessary and appropriate in carrying out his or her
responsibilities in reviewing benefit claims. The Company may require an
applicant who wishes to submit additional information in connection with an
appeal from the denial (or deemed denial) of benefits to do so at the
applicant's own expense.
 
6.    
Exhaustion of Remedies. No claim for benefits under the Plan may be brought in
any forum until the claimant (a) has submitted a written application for
benefits in accordance with the procedures described by Section 7.1 above,
(b) has been notified by the Company that the application is denied (or the
application is deemed denied due to the Company's failure to act on it within
the established time period), (c) has filed a written request for a review of
the application in accordance with the appeal procedure described in Section 6.3
above and (d) has been notified in writing that the Company has denied the
appeal (or the appeal is deemed to be denied due to the Company's failure to
take any action on the claim within the time prescribed by Section 6.4 above).
 
7.    
Attorneys' Fees. In the event of any dispute under this Plan, the court may
award attorneys' fees as provided under applicable laws.
 

9